Citation Nr: 0119319	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In March 2001, the veteran appeared before the undersigned 
Member of the Board, and gave testimony in support of his 
claim.  


REMAND

In January 1999, the veteran submitted a statement to the 
effect that his service-connected lumbar spine disability 
warranted an increased evaluation from the assigned 20 
percent.  He was examined by VA in February 1999, and in 
April 1999, the RO confirmed and continued the twenty percent 
evaluation.  The veteran maintains that the current 
manifestations of his lumbar spine disability are more severe 
than are represented by the presently assigned 20 percent 
disability evaluation.  In his May 1999 Notice of 
Disagreement, the veteran stated that he had undergone 
several tests at a VA facility, including a bone scan.  
Reports of laboratory tests have not been associated with the 
claims file.  At his March 2001 Board hearing, he testified 
to recent worsening of his lumbar symptoms over the past two 
to three years.  He reported that he has tingling and 
numbness in the left leg which remained in the thigh.  He 
stated that he had undergone a CAT scan which found bone 
spurs on the spine.  A March 1999 outpatient treatment report 
refers to a February 1999 X-ray and bone scan.  In addition, 
while his VA examiner in February 1999 referred to X-rays, 
the X-ray reports have not been associated with the claims 
file.  In this regard, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). The RO must obtain 
these treatment records because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of this claim.  

VA outpatient treatment records in the file are dated most 
recently in 1999, and the veteran has not been examined by VA 
since February 1999.  The Board believes that further 
development is necessary prior to consideration of this 
claim, including obtaining VA outpatient treatment records 
and affording the veteran a new VA examination. See 38 U.S.C. 
§ 5103A.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
175 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7) (hereinafter referred to as the "Act"), substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. The 
new law affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000). 
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. §§ 
5103-5103A)). After receiving an application for benefits, VA 
is required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, that is necessary to 
substantiate the claim. VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA. If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take. If the records are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile. The Act also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim. See Act, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
5103A(d)).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim.   
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all indicated records not 
previously obtained and associate them 
with the claims file.  In any event, the 
RO should obtain all outpatient records 
pertinent to the veteran, including all VA 
outpatient treatment records for the 
veteran.  Of particular interest is any 
laboratory reports of diagnostic tests 
performed on the veteran, including X-
rays, a CAT scan and/or a bone scan.  If 
the RO is unable to obtain any identified 
records, the RO must identify to the 
veteran which records were unobtainable, 
describe to the veteran the efforts which 
were made in an attempt to secure the 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be sent 
to the veteran's representative.  

2. The RO should arrange for VA 
neurologic and orthopedic examinations of 
the veteran to determine the nature and 
extent of the veteran's service-connected 
lumbar disability.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  The examiners should elicit 
all of the veteran's subjective 
complaints regarding his lumbar spine 
disability and offer opinions as to 
whether there is adequate pathology to 
support the level of each complaint.  The 
orthopedist should specifically identify 
the extent of any muscle impairment 
associated with the service-connected 
disability, and the neurologist should 
specifically identify any neurological 
impairment associated with the service-
connected disability.  The physicians 
should be specifically requested to 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected disability. 
The physicians should also be requested 
to provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that pain could 
significantly limit functional ability 
during flare- ups, if the veteran 
describes flare- ups.  The physicians 
should also be requested to describe any 
weakened movement, excess fatigability or 
incoordination associated with the 
service-connected disability.  Both 
examiners should express their opinions 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). A complete 
rationale should be given for all 
opinions and conclusions expressed. The 
claims folder must be made available to 
the examiners for review in conjunction 
with the examinations.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed 

5.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




